Citation Nr: 0001411	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  97-17 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
and hand disabilities.

2.  Entitlement to an increased  disability evaluation for 
herniated nucleus pulposus L4-5, with chronic low back pain, 
currently evaluated as 40 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right fifth metacarpal 
(major).

4.  Entitlement to a disability rating greater than 10 
percent for retropatellar pain syndrome of the right knee, 
status, postoperative.

5.  Entitlement to a disability rating greater than 10 
percent for retropatellar pain syndrome of the left knee 
prior to April 16, 1998.  

6.  Entitlement to an increased disability evaluation for 
retropatellar pain syndrome of the left knee, status post 
arthroscopic surgery for lateral release, currently evaluated 
as 20 percent disabling. 

7.  Entitlement to an increased (compensable) evaluation for 
hiatal hernia.  

8.  Entitlement to an increased (compensable) evaluation for 
macular degeneration of the right eye.  

9.  Entitlement to an increased (compensable) evaluation for 
mitral valve prolapse.  

10.  Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance, or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
September 1995.

The Board of Veterans Appeals (Board) notes that the issues 
on appeal stem from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions dating from July 1996.

The record shows that there is no final RO or Board decision 
of record denying entitlement to service connection for 
bilateral shoulder and hand disabilities.  






The RO has characterized the issue as whether new and 
material evidence has been submitted to reopen claims of 
entitlement to service connection for bilateral shoulder and 
hand disabilities.  In the absence of a prior final denial, 
the Board has characterized the issue accordingly as reported 
on the title page.

The Board notes that since the 20 percent evaluation recently 
assigned by the RO in January 1999 for retropatellar pain 
syndrome of the left knee, status post arthroscopic surgery 
for lateral release does not represent the maximum benefit 
authorized under the VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1999), the issue of entitlement to an 
increased evaluation for service-connected left knee 
disability remains on appeal. 

The RO denied entitlement to special monthly compensation 
(SMC) by reason of being in need of regular aid and 
attendance or on account of being housebound when it issued a 
rating decision in April 1997, and included the issue in its 
supplemental statement of the case of the same date.  
However, a notice of disagreement had not been submitted 
until September 1997 when the service representative provided 
a detailed statement of the issues construed to be on appeal.  
A statement of the case as to the issue of special monthly 
compensation was not issued by the RO thereafter.  The issue 
has nonetheless been placed in appellate status is addressed 
in the remand portion of this decision.

The Board notes that the issues of entitlement to increased 
evaluations for herniated nucleus pulposus L4-5, with chronic 
low back pain, residuals of a fracture of the right fifth 
metacarpal (major), retropatellar pain syndrome of the right 
knee, status, postoperative, retropatellar pain syndrome of 
the left knee, status post arthroscopic surgery for lateral 
release, hiatal hernia, macular degeneration of the right eye 
and 
mitral valve prolapse are addressed in the remand portion of 
the decision.



FINDING OF FACT

The claim for service connection for bilateral shoulder and 
hand disabilities is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim for service connection for bilateral shoulder and 
hand disabilities is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The Board recognizes that service-connection has been 
established for residuals of a fracture of the right fifth 
metacarpal (major).  Accordingly, the veteran's present claim 
for service connection for a right hand disability 
contemplates other than service-connected residuals of a 
fracture of the right fifth metacarpal (major).  

The veteran's service medical records were nonrevealing for 
findings of an identifiable disability of the right or left 
shoulder.  His complaints of shoulder pain as noted in March 
1990, were not related to any orthopedic or neurologic 
process affecting either shoulder.  Rather, the impression 
was chest pain and rule out angina.  The remaining service 
medical records including a report of a periodic physical 
examination in July 1994, and a medical board physical 
examination in January 1995, were silent for underlying right 
or left shoulder disabilities.  Clinical evaluations of the 
shoulders were normal.   

The service medical records show that in May 1986, the 
veteran complained of left wrist pain after falling and 
landing on his left hand.  X-rays of the left hand were 
negative for any fracture.  

The subsequently dated service medical records including a 
report of a periodic physical examination in July 1994 and a 
medical board physical examination in January 1995 are silent 
a left hand disability.  Clinical evaluations of the left 
hand were normal.  

The veteran's service medical records show treatment for a 
right hand injury in June 1989 in which he sustained a 
fracture of the right fifth metacarpal (major), for which 
service-connection has been established.  No other right hand 
disability was noted at that time.  The remaining service 
medical records were nonrevealing for any pertinent findings 
regarding the right hand until September 1992, when he was 
seen for a right thumb injury.  Tenderness and swelling were 
noted on objective examination.  An X-ray was negative for 
fracture or displacement.  The subsequently dated service 
medical records including a report of a periodic physical 
examination in July 1994 and a medical board physical 
examination in January 1995 were silent a for a right hand 
disability.  Clinical evaluations of the right hand were 
normal. 

Postservice VA outpatient treatment records dating from 
October 1995 to March 1997 were silent for any pertinent hand 
disability.  They were nonrevealing for the shoulders until 
March 1996, when the veteran was seen at the orthopedic 
clinic for complaints of shoulder pain and stiffness.  
Objective examination revealed range of motion of both 
shoulders from 0 to 140 degrees without weakness or numbness.  
Following objective examination assessment was thoracic 
outlet syndrome.  A electromyograph (EMG) and nerve 
conduction studies in May 1996 were negative.  Impression was 
normal electrical examination, especially no evidence of 
thoracic outlet syndrome.  A vascular clinic work-up in June 
1996 revealed symptoms of thoracic outlet syndrome and 
compression of subclavian artery. 

A VA hospital summary reflecting hospitalization from June 
18, to June 19, 1996, noted complaints of shoulder pain.   At 
hospital discharge the veteran was considered neurologically 
intact.  



A vascular surgery clinical record in July 1996 shows the 
veteran reported a history of three fractured ribs and 
fractured left shoulder in the service.  He noted developing 
right shoulder aching and disability with elevation of the 
right arm.  It was noted that his electrical work-up was 
normal.  Impression was probably early thoracic outlet 
syndrome but not enough indication for surgery.  

Reports of postservice VA general medical and neurologic 
examinations in March 1997 were silent for any underlying 
identifiable bilateral shoulder or hand disabilities.  A 
report of a VA orthopedic examination in May 1998 did not 
include the shoulders and hands.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§§ 1110, 1131 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The claim may also be found to be well grounded if there is 
competent evidence of incurrence or aggravation of a disease 
or injury in service and of continuing symptomatology since 
service, and medical evidence of a nexus between the current 
disability and the reported symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).




In LeShore v. Brown, 8 Vet. App. 406 (1995), the United 
States Court of Appeals for Veterans Claims (Court) held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement.  Such evidence cannot enjoy the presumption of 
truthfulness recorded by Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) (as to the determination of well-groundedness), 
and Justus v. Principi, 3 Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and material evidence 
for purposes of reopening a claim), because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required. Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, the 
veteran's lay assertions cannot constitute cognizable 
evidence and as cognizable evidence is necessary for a well 
grounded claim, the absence of cognizable evidence renders a 
veteran's claim not well grounded.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Following a comprehensive review of the record, the Board 
notes that the veteran's service medical records were without 
clinical findings of any underlying identifiable disability 
of either shoulder.  Physical examinations in service 
reflected normal shoulders.  The isolated shoulder complaints 
were essentially attributed to other etiologic processes for 
investigation.  Significantly, the Board notes that the 
postservice clinical evidence including reports of VA 
examinations in March 1997 were also without evidence of 
identifiable shoulder abnormalities.  The veteran's alleged 
history of a fracture of the left shoulder in service is 
unsubstantiated by the clinical record.  The postservice 
shoulder complaints were related to other than any 
identifiable shoulder disability.  Since the record lacks 
competent medical evidence of any of current identifiable 
right or left shoulder disability for which the veteran 
claims entitlement to service connection, his claim is not 
well-grounded. Caluza v. Brown, 7 Vet. App. 498 (1995); 
Rabideau v. Derwinski, 2 Vet. App 141, 143 (1992). 

The Board notes that any right or left hand injury in service 
was transient in nature as no residual pertinent hand 
disability was noted at service separation.  Moreover, the 
postservice clinical evidence including reports of VA 
examinations in March 1997 are silent for a chronic pertinent 
right or left hand disability linked to service on any basis.  
Since the record lacks competent medical evidence of any 
chronic right or left hand disability linked to service, the 
veteran's claim is not well-grounded.  Caluza v. Brown, 7 
Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. App 141, 
143 (1992); Savage v. Gober, 10 Vet. App. 488 (1997).





The Board notes the Court has held that while a lay person is 
competent to testify as to facts within his own observation 
and recollection, such as visible symptoms, a lay party is 
not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

If the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claim for entitlement 
to service connection for bilateral shoulder and hand 
disabilities is denied.  Edenfield v. Brown, 6 Vet. App. 432 
(1994).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for a bilateral 
shoulder and hand disabilities must be denied as not well 
grounded.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub 
nom.  Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997).

As the claim for service connection for bilateral shoulder 
and hand disabilities is not well grounded, the doctrine of 
reasonable doubt has no application to the veteran's case.


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for bilateral shoulder and 
hand disabilities, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the medical evidence of record appears 
to raise the issue of entitlement to service connection for 
gastroesophageal reflux disease (GERD) which is inextricably 
intertwined with the issue of entitlement to an increased 
evaluation for gastrointestinal disability characterized as 
hiatal hernia. Harris v. Derwinski, 1 Vet. App. 180 (1991).  
The RO should formally adjudicate such issue as raised by a 
liberal reading of the medical evidence of record.  

The Board notes that the claims of entitlement to increased 
evaluations for herniated nucleus pulposus L4-5, with chronic 
low back pain, residuals of a fracture of the right fifth 
metacarpal (major), retropatellar pain syndrome of the right 
knee, status, postoperative, retropatellar pain syndrome of 
the left knee, status post arthroscopic surgery for lateral 
release, hiatal hernia, macular degeneration of the right eye 
and 
mitral valve prolapse are "well grounded" within the meaning 
of the statute and judicial construction. 38 U.S.C.A. § 
5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Board notes that the veteran's claims are well-grounded 
based upon his assertions that his disorders have increased 
in severity. Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
VA, therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claims.

Following a preliminary review of the record the Board notes 
that additional development is needed to supplement the 
record with respect to the issues of entitlement to increased 
evaluations for service connected disabilities at issue.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Specifically, an evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in other 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45, and 
4.59 (1999).  The Board also notes that in DeLuca v. Brown, 2 
Vet. App. 202, 206 (1995) the Court held that, when a 
diagnostic code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and that examination based upon 
the rating decision must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."

In addition, the Board notes that the veteran has not had an 
adequate orthopedic examination in order to determine the 
extent and degree of severity of limitation of motion of his 
service-connected herniated nucleus pulposus L4-5, with 
chronic low back pain, residuals of a fracture of the right 
fifth metacarpal (major), retropatellar pain syndrome of the 
right knee, status, postoperative and retropatellar pain 
syndrome of the left knee, status post arthroscopic surgery 
for lateral release or fully address functional loss due to 
pain on use or flare-ups pursuant to DeLuca and 38 C.F.R. §§ 
4.40 and 4.45.  Therefore, the veteran should be afforded a 
comprehensive orthopedic examination in order to determine 
the extent and degree of severity of limitation of motion of 
the lumbar spine, right fifth metacarpal (major), right and 
left knees, and consider the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59 and to adequately portray the extent of any 
functional loss due to pain on use.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).



The veteran should also be afforded adequate comprehensive 
examinations by appropriate specialists in order to determine 
the current extent and degree of severity of service-
connected hiatal hernia, macular degeneration of the right 
eye and mitral valve prolapse.   

In particular the Board notes that the veteran's service-
connected mitral valve prolapse was evaluated by analogous 
application to Diagnostic Code 7000 (Rheumatic heart 
disease).  On December 11, 1997, VA published a final rule, 
effective January 12, 1998, to amend the section of the 
Rating Schedule dealing with cardiovascular disabilities.  
See 62 Fed. Reg. 65,207.  When a law or regulations change 
during the pendency of a veteran's appeal, the version more 
favorable to the veteran applies, absent congressional (or 
Secretarial, as appropriate) intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In Rhodan v. West, 12 Vet. App. 55 (1998), the Court held 
that VA may not apply the new rating criteria prior to the 
effective date of the liberalizing legislation. Because the 
veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version more 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  In the instant case, the RO has not considered 
or provided the veteran notice of the revised regulations in 
a supplemental statement of the case.

The Board notes that the current rating criteria are codified 
at 38 C.F.R. § 4.104, DC 7000 (1999); the previous criteria 
were codified at 38 C.F.R. § 4.104, DC 7000 (1997).  The 
revision incorporates objective measurements of the level of 
physical activity, expressed numerically in metabolic 
equivalents (METs) at which cardiac symptoms develop.  METs 
are measured by means of a treadmill test.  However, it is 
recognized that a treadmill test may not be feasible in some 
instances owing to a medical contraindication, such as 
unstable angina with pain at rest, advanced atrioventricular 
block, or uncontrolled hypertension.  



If a treadmill test is thought to be inadvisable due to 
factors including the foregoing, "the examiner's estimation 
of the level of activity, expressed in METs and supported by 
examples of specific activities, such as slow stair climbing 
or shoveling snow that results in dyspnea, fatigue, angina, 
dizziness, or syncope, is acceptable.  See 38 C.F.R. § 4.104, 
Note 2 (1999).

As the Board noted earlier, the RO did not issue a statement 
of case following the September 1997 notice of disagreement 
with its April 1997 rating decision wherein it denied 
entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or on account of 
being housebound.  As the issue of entitlement to special 
monthly compensation has been placed in appellate status, the 
Board must remand such issue to the RO for issuance of a 
statement of the case.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1999), the Board is 
deferring adjudication of the issues for increased 
evaluations as cited above pending a remand of the case to 
the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximates dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional records 
pertaining to his treatment for his low 
back, right finger, both knees, hiatal 
hernia, macular degeneration of the right 
eye, and mitral valve prolapse.  

After obtaining any necessary 
authorization or medical releases, the RO 
request and associate with the claims 
file legible copies of the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

3.  The RO should schedule the veteran 
for VA orthopedic and neurologic 
examinations by appropriate specialists 
for the purpose of ascertaining the 
nature and extent of severity of his 
herniated nucleus pulposus L4-5, with 
chronic low back pain, residuals of a 
fracture of the right fifth metacarpal 
(major), retropatellar pain syndrome of 
the right knee, status and postoperative, 
retropatellar pain syndrome of the left 
knee, status post arthroscopic surgery 
for lateral release.  

The claims file, the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999), and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  Any further indicated 
special studies must be conducted. 

The examiners should determine the extent 
and degree of severity of the veteran's 
herniated nucleus pulposus L4-5, with 
chronic low back pain, residuals of a 
fracture of the right fifth metacarpal 
(major), retropatellar pain syndrome of 
the right knee and postoperative, 
retropatellar pain syndrome of the left 
knee, status post arthroscopic surgery 
for lateral.

As to the disabilities at issue, the 
examiners should determine and describe 
all objective manifestations, range of 
motion and degrees of arc in all planes 
with an explanation as to what is normal 
range of motion, comment upon the extent, 
if any, to which pain, supported by 
adequate pathology and evidenced by 
visible behavior of the veteran, results 
in functional loss, elicit all of the 
veteran's subjective complaints, and then 
offer opinions as to whether there is 
adequate pathology present to support the 
level of each of the veteran's subjective 
complaints. It is requested that the 
examiners also provide explicit responses 
to the following questions:

Does the lumbar spine, right knee, left 
knee or right fifth metacarpal (major) 
disorder cause weakened movement, excess 
fatigability, and incoordination, and if 
so, the examiners should comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in civil occupations.

The examiners are requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
lumbar spine, right knee, left knee or 
right fifth metacarpal (major) and, if 
so, to what extent, and the presence and 
degree of, or absence of, any objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disabilities.  The examiners 
should also comment on whether there are 
objective indications of the extent of 
the veteran's pain, such as medication he 
is taking or the type of any treatment he 
is receiving. Any opinions expressed by 
the examiners must be accompanied by a 
complete rationale.



4.  The RO should arrange for a VA 
ophthalmology examination by an 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of macular 
degeneration of the right eye.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  Any further indicated 
special studies should be undertaken.  
Any opinions expressed by the examiner as 
to the nature and extent of severity of 
the right eye macular degeneration should 
be accompanied by a complete rationale.

5.  The RO should arrange for a VA 
gastrointestinal examination by an 
appropriate specialist for the purpose of 
ascertaining the nature and extent of 
severity of hiatal hernia, and etiology 
of GERD.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  Any 
further indicated special studies should 
be undertaken.  Any opinions expressed as 
to the nature and extent of severity of 
hiatal hernia should be accompanied by a 
complete rationale.

6.  The RO should arrange for a VA 
cardiology examination for the purpose of 
ascertaining the nature and extent of 
severity of mitral valve prolapse.  







The claims file, a separate copy of this 
remand and copies of the previous and 
revised criteria for rating mitral valve 
prolapse under Diagnostic Code 7000 must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  Any 
further indicated studies should be 
conducted.  

7.  The RO should issue a statement of 
the case in response to the notice of 
disagreement with the denial of 
entitlement to special monthly 
compensation by reason of being in need 
of regular aid and attendance or on 
account of being housebound.  The veteran 
should be notified of the need to timely 
submit a substance appeal if he wishes 
appellate review.

8.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).




9.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should formally 
adjudicate the issue of entitlement to 
service connection for GERD; thereafter, 
the RO should readjudicate the issues of 
entitlement to increased evaluations for 
the disabilities at issue with 
application of all above cited pertinent 
criteria, to include consideration of the 
applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (1999).  

If the benefits sought on appeal, for which a notice of 
disagreement has been filed, are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



